 
 
I 
One Hundred Eleventh Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Tuesday, the fifth day of January, two thousand and ten 
H. R. 6278 
 
AN ACT 
To amend the National Children’s Island Act of 1995 to expand allowable uses for Kingman and Heritage Islands by the District of Columbia, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Kingman and Heritage Islands Act of 2010.  
2.Amendments to National Children’s Island Act of 1995 
(a)Expansion of Allowable Uses for Kingman and Heritage IslandThe National Children’s Island Act of 1995 (sec. 10–1401 et seq., D.C. Official Code) is amended by adding at the end the following: 
 
7.Comprehensive and Anacostia Waterfront Framework Plans 
(a)Compliance with PlansNotwithstanding any other provision of this Act, it is not a violation of the terms and conditions of this Act for the District of Columbia to use the lands conveyed and the easements granted under this Act for recreational, environmental, or educational purposes in accordance with the Anacostia Waterfront Framework Plan and the Comprehensive Plan.  
(b)DefinitionsFor purposes of this section, the following definitions apply: 
(1)Anacostia Waterfront Framework PlanThe term Anacostia Waterfront Framework Plan means the November 2003 Anacostia Waterfront Framework Plan to redevelop and revitalize the Anacostia waterfront in the District of Columbia, as may be amended from time to time, developed pursuant to a memorandum of understanding dated March 22, 2000, between the General Services Administration, Government of the District of Columbia, Office of Management and Budget, Naval District Washington, Military District Washington, Marine Barracks Washington, Department of Labor, Department of Transportation, National Park Service, Army Corps of Engineers, Environmental Protection Agency, Washington Metropolitan Area Transit Authority, National Capital Planning Commission, National Arboretum, and Small Business Administration.  
(2)Comprehensive PlanThe term Comprehensive Plan means the Comprehensive Plan of the District of Columbia approved by the Council of the District of Columbia on December 28, 2006, as such plan may be amended or superseded from time to time. .   
(b)Modification of reversionary interestParagraph (1) of section 3(d) of the National Children’s Island Act of 1995 (sec. 10–1402(d)(1), D.C. Official Code) is amended by striking The transfer under subsection (a) and all that follows and inserting the following: Title in the property transferred under subsection (a) and the easements granted under subsection (b) shall revert to the United States upon the expiration of the 60-day period which begins on the date on which the Secretary provides written notice to the District that the Secretary has determined that the District is using any portion of the property for a use other than recreational, environmental, or educational purposes in accordance with National Children’s Island, the Anacostia Waterfront Framework Plan, or the Comprehensive Plan. Such notice shall be made in accordance with chapter 5 of title 5, United States Code (relating to administrative procedures)..  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
